DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
 
Claim Status
This office action is in response to applicant’s filing on 11/05/2020. Claims 1-18 and 20-24 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informality:  line 20 reads “n” when it should read “in.” Appropriate correction is required.
Claim 1 is objected to because of the following informality:  line 21 reads “smaller that” when it should read “smaller than.”  Appropriate correction is required.
10 is objected to because of the following informalities:  line 1 reads “1and” when it should read “1 and.” Appropriate correction is required.

Allowable Subject Matter
Claims 1-18 and 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1, the prior art of record, either singularly or in combination with, fails to disclose or teach the coupling pockets and the lateral walls of the coupling pockets are arranged to be displaced from one another at different distances depending on which station that the coupling pockets interacting with.
Claims 17, for reasons of allowance, refer to previous office action filed on 07/09/2020.
Claim 20, the prior art of record, either singularly or in combination with, fails to disclose or teach a support body supporting two coupling pockets which has rotation axis parallel to coupling wheel axis and the support body is rotates about that axis relative to the coupling wheel. 
Claim 21, the prior art of record, either singularly or in combination with, fails to disclose or teach that each coupling pocket having two lateral walls, wherein each lateral wall is hinged to an axis and the lateral walls can rotate about that axis between an open or closed position.
Claim 22, the prior art of record, either singularly or in combination with, fails to disclose or teach a feeding wheel, having a rotation axis, supports two feeding pockets which are hinge to a rotation axis, which is parallel to the feeding wheel rotational axis.
Claim 23, the prior art of record, either singularly or in combination with, fails to disclose or teach a second feeding station have feeding a inserts to the coupling pockets at different time intervals.
Claim 24, the prior art of record, either singularly or in combination with, fails to disclose or teach a wrapping unit which wraps the two groups of tobacco articles in a single blank as the tobacco articles released from the release station.
Claims 2-16 and 18 are allowed due to a dependency on an allowed parent claim.

Response to Arguments
Applicant’s arguments, see 112 claim rejection on pages 10 and 11, filed 09/09/2020, with respect to claims 13-15 have been fully considered and are persuasive.  The 112b rejection of claims 13-15 have been withdrawn.
Applicant’s amendment to claim 1 by adding the features of claim 19 to claim 1 has overcome the previous office action rejection of claim 1 and the 103 rejection of claim 1 is withdrawn. 

Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        02/26/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731